IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-30327
                           Summary Calendar


In the Matter Of: RANDALL FARMS, LLC,

                                          Debtor,

---------------------------------------------------

RAEFORD FARMS OF LOUISIANA, LLC,

                                          Appellee,

versus

JOHN W. LUSTER, Trustee,

                                          Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-674
                       --------------------
                         October 21, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant, the bankruptcy trustee of Randall Farms, appeals

the holding of the district court, which, in reversing an order

of the bankruptcy court, required him to endorse the certificates

of title of various motor vehicles that were sold by Randall

Farms to a third party and, ultimately, to appellee.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30327
                                -2-

     As an initial matter, it is clear that the district court’s

order reversing the bankruptcy court is final, and, therefore,

subject to appeal.   Indeed, so long as a district court order

ends a discrete piece of litigation in a bankruptcy case, such a

case “need not be appealed as a single judicial unit at the

termination of the [bankruptcy] proceeding as a whole.”    In re

County Management, Inc., 788 F.2d 311, 313 (5th Cir. 1986)

(internal citations and quotation marks omitted).    As this matter

involves a discrete piece of litigation, it therefore may be

appealed.

     Appellant also asserts that the district court erred in

granting leave to appeal the holding of the bankruptcy court.

Appellee responds that the district court’s granting leave to

appeal the bankruptcy court’s order is interlocutory, and thus

not subject to review.   Yet, the order granting leave to appeal

is in fact subject to review, as a final order has now issued

from the district court.   Accordingly, the district court’s

granting leave to appeal is subject to our review.   To determine

whether the district court’s granting leave of appeal constituted

an abuse of discretion, see 28 U.S.C. § 158(a), an analysis of

the merits of the issue is necessary.

     Appellant contends that the vehicles at issue are part of

the bankruptcy estate.   Although the certificates of title of the

vehicles have not been signed over to appellee, the sale of the

vehicles had been consummated prior to Randall Farm’s petitioning
                           No. 02-30327
                                -3-

for bankruptcy, which, under Louisiana law, is sufficient to

transfer ownership of the vehicles.   See Zilkha Energy Co. v.

Leighton, 920 F.2d 1520 (10th Cir. 1990) (holding that the extent

and efficacy of any such judicial lien is determined by state

law); La. Civ. Code art. 2456 (noting that “[o]wnership is

transferred between the parties as soon as there is agreement on

the thing and the price is fixed, even though the thing sold is

not yet delivered nor the price paid”); Wright v. Barnes, 541 So.

2d 977, 979 (La. App. 2 Cir. 1989) (“The sale of a motor vehicle

is governed by the civil code articles relating to the sale of

movables, and is not affected by non-compliance with the

requirements of the Vehicle Certificate of Title [Law].”)

(internal citations omitted).

     Thus, as appellee owns the vehicles at issue under Louisiana

law, the district court was correct to conclude that appellant

must endorse the certificates of title, a mere ministerial act to

ensure compliance with the administrative proceedings of

Louisiana law.   Thus, the district court’s granting leave of

appeal does not qualify as an abuse of discretion and, moreover,

reversing of the bankruptcy court’s order was appropriate.

     Accordingly, the district court’s decision is AFFIRMED.